  4:20-cv-03046-RGK-PRSE Doc # 24 Filed: 10/15/20 Page 1 of 1 - Page ID # 91




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KEVIN L. BALLARD,                                            4:20CV3046

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

TAGGERT BOYD, et al.,

                     Defendants.


       Plaintiff has filed a Motion (Filing 23) seeking the appointment of counsel.
The court cannot routinely appoint counsel in civil cases. In Davis v. Scott, 94 F.3d
444, 447 (8th Cir. 1996), the Eighth Circuit Court of Appeals explained that
“[i]ndigent civil litigants do not have a constitutional or statutory right to appointed
counsel.” Trial courts have “broad discretion to decide whether both the plaintiff
and the court will benefit from the appointment of counsel, taking into account the
factual and legal complexity of the case, the presence or absence of conflicting
testimony, and the plaintiff’s ability to investigate the facts and present his claim.”
Id. Having considered these factors, the request for the appointment of counsel will
be denied without prejudice to reassertion.1

       IT IS THEREFORE ORDERED that: Plaintiff’s Motion to Appoint Counsel
(Filing 23) is denied without prejudice to reassertion.

      Dated this 15th day of October, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge

      1
        Plaintiff states that the case “is set for a hearing on November 9 th.” This is
incorrect. November 9th is the date by which Defendants must respond to Plaintiff’s
Amended Complaint, by filing a motion or answer. (See Filing 22.) Approximately
30 days after the last Defendant has answered, the court will enter a progression
order and discovery can begin. See General Order No. 2020-01 (Filing 5.)
